107 F.3d 8
Narong Tongchinsub, Helen Tongchinsub, Alex Tongchinsub,Seth Tongchinsub, Narissa Tongchinsub, Minors bytheir Partners and Natural GuardiansNarong Tongchinsub, Helen Tongchinsubv.Willaim R. Gavlak, Aileen Ann Gavlak, James Gavlak, IreneSala, Stanley Sala, Carroll Township, Richard L. Solomon, asPolice Officer, Dean Sento, as Police Officer, Dean Sento,as Police Officer, Robert Kurty, as Police Officer, HowardSpringer, as Chief of Police
NO. 96-3401United States Court of Appeals,Third Circuit.
Jan 24, 1997

Appeal From:  W.D.Pa. , No. 92-00543 ,
Ambrose, J.,

Appealing after remand 65 F.3d 164

1
Affirmed.